DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
claim 1:
determination portion [Fig. 1: impact determination circuit 113]
power supply voltage control portion [power supply voltage control circuit 114]
claim 2: prediction portion [prediction circuit 112]
claim 4: instruction portion [CPU 111]
claim 6: monitoring portion [para. 0029: voltage monitoring circuit]
claim 19: switching portion [Fig. 7: switchover control circuit].

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-21 are interpreted according to 35 U.S.C. 1112(f) because they recite generic placeholders (“portion”) coupled with functional language, and do not recite structures capable of performing the claimed functions.  Fig. 1 and Fig. 7 show structures corresponding to the claimed functions, but they are disclosed in an abstract, “black box” fashion and do not provide any indication of structural details or internal composition (e.g., claimed “prediction portion” corresponds to prediction circuit 112, which is shown without any structure).  While the included flowcharts may be construed as algorithms (e.g., Fig. 4), the specification fails to indicate that the claimed “portions” may comprise a general purpose processor that is transformed into a special purpose processor by programming with the disclosed algorithms.    

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-21 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Fig. 1 and Fig. 7 show structures corresponding to the claimed functions, but they are disclosed in an abstract, “black box” fashion and do not provide any indication of structural details or internal composition (e.g., claimed “prediction portion” corresponds to prediction circuit 112, which is shown without any structure).  While the included flowcharts may be construed as algorithms (e.g., Fig. 4), the specification fails to indicate that the claimed “portions” may comprise a general purpose processor that is transformed into a special purpose processor by programming with the disclosed algorithms.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 12, 13, 15, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Uan-Zo-li et al., U.S. Patent Application Publication No. 2019/0377505.
Regarding claim 1, Uan-Zo-li discloses a circuit comprising:
[Fig. 3: processor and Vin]: 
a determination portion configured to determine whether a voltage drop in the power supply line [Fig. 4: waveform 444 drops to Vth; para. 0058: “…a drooping of the input voltage (Vin) below a threshold level (Vth) may be detected (for example, using a surge protector such as surge protector 310).”] affects an operation of the first circuit [para. 0003, voltage must be maintained above minimum to maintain operation: “…it is critical to make sure that the core voltage does not drop below a minimum value such as a minimum value defined by a CPU process and frequency.”], and 
a power supply voltage control portion configured to control change of a power supply voltage value on the basis of a determination result of the determination portion [para. 0058: “When it is detected that the input voltage (Vin) has drooped below the threshold level (Vth), a throttle signal (Throttle) may be sent to command the processor to throttle, and power may be provided to maintain the processor input voltage (Vin) slightly above the threshold value (Vth), as illustrated by waveforms 424, 444, and 464, for example.”].
Regarding claim 12, Uan-Zo-li discloses that the determination portion determines that a voltage drop affects the operation of the first circuit when the first circuit is in an operating state during a period of occurrence of a voltage drop and a power supply voltage after the voltage drop is lower than a minimum operating voltage of the first circuit [para. 0058, Fig. 4: Vth].
Regarding claim 13, Uan-Zo-li discloses that the determination portion obtains the minimum operating voltage of the first circuit on the basis of at least any of an operating frequency of the first circuit, process information about a chip on which the first circuit is mounted, and temperature information about the first circuit [para. 0003: “…it is critical to make sure that the core voltage does not drop below a minimum value such as a minimum value defined by a CPU process and frequency.”].
Regarding claim 15, Uan-Zo-li discloses that the power supply voltage control portion transmits, to a voltage regulator [Fig. 3: voltage regulator 304] that supplies a power supply [Vin], a voltage change instruction signal that instructs to increase, during a period for which occurrence of a voltage drop is predicted, a voltage value such that the power supply voltage is at least a minimum operating voltage of the first circuit [para. 0058: “When it is detected that the input voltage (Vin) has drooped below the threshold level (Vth), a throttle signal (Throttle) may be sent to command the processor to throttle, and power may be provided to maintain the processor input voltage (Vin) slightly above the threshold value (Vth), as illustrated by waveforms 424, 444, and 464, for example.”].
Regarding claim 22, Uan-Zo-li disclose the circuit of claim 1, and also the method executed by the claimed circuit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al., U.S. Patent Application Publication No. 2018/0067541, in view of Hovis et al., U.S. Patent Application Publication No. 2020/0408832.
Regarding claim 1, Chuang discloses a circuit comprising:
a first circuit connected to a power supply line [Fig. 10: cores 1002, 1004; para. 0024: “When the supply current drawn by a processor suddenly increases, a large drop is created on the voltage power supply.”];
[para. 0027: “If the slope is calculated as negative with respect to a particular threshold, a droop is indicated on the supply voltage, even when the actual supply voltage is not below its minimum allowed value. This is because (typically) a large and fast voltage droop is coincident with a large voltage slope.”] in the power supply line affects an operation of the first circuit1 [para. 0025: “The present innovation(s) reduces on-chip power-supply noise when there is a large and sudden increase in supply current. In other words, potential onset of a voltage drop is estimated early, so that counter-measures can be applied ahead of time.”].
Chuang does not disclose a power supply voltage control portion configured to control change of a power supply voltage value on the basis of a determination result of the determination portion.
Hovis discloses a power supply voltage control portion [Fig. 3: boost circuitry 340] configured to control change of a power supply voltage value on the basis of voltage droop determination [para. 0005: “…predict one or more voltage droops in the power domain of the integrated circuit device, and inject the boost voltage into the power domain to at least partially offset the one or more voltage droops.”].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Chuang and Hovis by modifying Chuang to include a power supply voltage control portion, as taught by Hovis.  Chuang and Hovis are both directed towards systems that detect voltage droop conditions.  Chuang teaches that if a voltage droop condition is detected, a voltage droop reduction step is applied [Fig. 6, step 606].  However, Chuang does not specify the particulars of a voltage droop reduction step.  
Regarding claim 2, Chuang teaches a prediction portion configured to predict whether a voltage drop occurs [Fig. 6, step 602: supply voltage slope indicates that voltage is changing, negative slope indicates a decreasing trend], wherein the determination portion performs the determination when a voltage drop is predicted to occur [step 604: slope calculation followed by comparison to pre-determined value].
Regarding claim 6, Chuang discloses a monitoring portion configured to monitor change in power supply voltage [Fig. 6, step 602], wherein the determination portion performs the determination when a voltage drop is detected by the monitoring portion [step 604].
Regarding claim 7, Chuang teaches that when the first circuit is in an operating state during a period of occurrence of a voltage drop [para. 0024: supply current drawn by processor indicates processor is in an operating state], the determination portion determines that a voltage drop affects the operation of the first circuit [Fig. 6, step 604].
Regarding claim 14, Hovis teaches the power supply voltage control portion transmits, to a voltage regulator that supplies a power supply voltage to the power supply line [para. 0046: “Charging circuitry 343 might include voltage conversion circuitry, voltage regulators, or other circuitry to produce a voltage higher than that of a particular voltage domain associated with target cores 330.”], a voltage change instruction signal that instructs to increase, during a period for which occurrence of a voltage drop is predicted, a voltage value by an amount of the voltage drop [para. 0049: “Example boost voltages VBOOST1, VBOOST2, and VBOOST3 can be seen in plots 414, 415, and 416. Each of plots 414, 415, and 416 indicates a different example prediction that might offset a lesser, equal, or greater amount of VDROOP seen in plot 412, establishing VACTUAL in plot 413.”].
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mehra, U.S. Patent Application Publication No. 2019/0310698, discloses a system that monitors performance characteristics for a processor to predict a voltage droop, and selects a response policy based on the prediction [Fig. 2-4].
Keceli et al., U.S. Patent Application Publication No. 2019/0041942, discloses a system that analyzes a program and estimates a voltage droop risk [Fig. 1, 2].
Kolla et al., U.S. Patent Application Publication No. 2017/0344102, discloses a system that adjusts a supply voltage in response to detecting voltage droop conditions [Fig. 1, 2].
Haider et al., U.S. Patent No. 9,753,525, discloses a system that detects a voltage droop and triggers a correction process based on a license mode [Fig. 2].
Tripathi et al., U.S. Patent Application Publication No. 2016/0291625, discloses a system that employs clock throttling in response to detection of a voltage throttling condition [Fig. 5].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Monday to Thursday and every other Friday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Chuang teaches that a voltage droop accompanies a sudden increase in supply current drawn, which results in on-chip power supply noise (i.e., affects operation of the circuit).  Chuang’s method provides a criteria for determining whether a voltage droop is taking place.  If voltage droop larger than the negative slope is not occurring, no mitigation steps are applied, presumably indicating effects are negligible.